Kent M. Berney, Ph.D.                                                 N6145 North Salem Road
Licensed Psychologist                                                 Beaver Dam, W I 53916
                                                                      608/469-2767 phone
                                                                      920/885-5581 fax



                                           August 8, 2019


VIA EMAIL cheryl-veazie@wied.uscourts.gov

The Honorable William C. Griesbach
Chief Judge
United States District Court for the
Eastern District of Wisconsin
125 South Jefferson Street, Room 203
Green Bay, WI 54301-4541

       Re:     Xengxai Yang
               Case No. 19CR0067

Dear Chief Judge Griesbach:

         I am writing to inform you of the status of my evaluation of Mr. Yang, per your Order for
Psychological Examination regarding Mr. Yang’s insanity defense. I have seen Mr. Yang on two
occasions, June 28, 2019 and July 3, 2019. I subsequently contacted both the prosecuting attorney
and Mr. Yang’s defense attorney requesting discovery information and any other available records.
I have received information from the prosecution. In my contacts with Attorney Musolf, Mr. Yang’s
defense attorney, he indicated approximately two weeks ago that he had sent a significant amount of
records for my review. However, I have not yet received these records. I am not able to complete
my evaluation in this matter until I have the opportunity to review all available records. I will be
out of town from August 8, 2019, returning on August 17, 2019, and anticipate the preparation of
my report shortly after my return, contingent on available collateral information.

        I apologize for the delay in the preparation of my report and any inconvenience this may
create for the Court.

                                                        Sincerely,




 cc:   Matthew D. Krueger, Unites States Attorney, Eastern District of Wisconsin
              (via email matthew.krueger@usdoj.gov)
       Attorney Kevin D. Musolf (via email mlrlaw@mlrobinsonlaw.com)
